22Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Claudia Schultz on 5/17/22.

The application has been amended as follows: 
In claim 64, line 1 replace “56” with “60”
In claim 65, line 1 replace “56” with “60”
In claim 66, line 1 replace “56” with “60”
In claim 67, line 1 replace “56” with “60”
In claim 68, line 1 replace “56” with “60”


Allowable Subject Matter

2.	The following is an examiner’s statement of reasons for allowance: Claims 3, 5-6, 10, 11, 14-16, 20, 56 and 60-69 are allowed.  Instant claims are directed to a non-thrombogenic device comprising a layered coating of the claimed cationic hyperbranched polymers, prepared by a process comprising in the order: (a) reacting a plurality of functional end groups of hyperbranched polymer molecules with anti-coagulant entities such that each hyperbranched polymer molecule is covalently linked to a plurality of anti-coagulant entities; (b) attaching the hyperbranched polymer molecules to the outer coating layer; and (c) subjecting the device to ethylene oxide sterilization; wherein step (a) is carried out in solution. The prior art of record teaches coating the medical devices with layers of cationic polymer such as polyamine, and further functionalizing to react with anticoagulant, as opposed to the instant order of steps. Applicants have shown that the order of performing claimed steps increases anti-thrombogenicity (Example 11.1 describes platelet loss in the inventive examples 3.4 to 3.7 compared to example 2.1). Further, Applicants filed terminal disclaimer over US Patents 9101696, 10736999 and 9764068, and thus overcomes Double patenting rejections of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        
/